1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     GEORGE L. JACKSON,                          )    Case No. CV 17-6278-ODW (JEM)
12                                               )
                                Petitioner,      )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     WARDEN,                                     )
15                                               )
                                Respondent.      )
16                                               )
17         In accordance with the Order Accepting Findings and Recommendations of United
18   States Magistrate Judge filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
20

21

22

23   DATED:     January 4, 2019
                                                           OTIS D. WRIGHT, II
24                                                   UNITED STATES DISTRICT JUDGE
25

26

27

28
